Citation Nr: 1714564	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-49 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter in July 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A November 2016 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for OSA.

A November 2016 rating decision granted service connection at a 70 percent rate for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and major depression. Because the Veteran was granted the benefit he sought in regard to his PTSD claim and he has not filed a notice of disagreement, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's OSA did not have its onset during active service and is not otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its July 2016 remand directives. The Veteran attended a VA examination for his OSA in October 2016, and the examiner provided a well-supported opinion as to the etiology of the Veteran's currently diagnosed OSA after the examination and a review of the file. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record. A November 2016 SSOC continued to deny the Veteran's claim for entitlement to service connection for OSA.

II. Service Connection - OSA

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran was diagnosed with OSA in August 2014 after undergoing a sleep study. Thus, the requirement for a current disability has been met. However, the service treatment records (STRs) are silent in regard to complaints, diagnosis, or treatment of OSA or related symptoms. The Veteran reported he had suffered from OSA for years at his October 2016 VA examination, but he did not indicate his symptoms began prior to leaving service in June 1992.

The VA examiner opined at the October 2016 examination that the Veteran's OSA was less likely than not caused by or incurred in service because the Veteran's STRs were silent of any diagnosis of OSA, and there were no objective notations indicating symptoms of OSA in service. Furthermore, the examiner indicated OSA is primarily associated with an increase in body mass index (BMI) due to a redundancy of soft tissue in the upper airway causing periodic blockages of the airway during sleep. The Veteran's BMI in 1988 when he entered service was 20.8. When the Veteran left service in 1992, his BMI was 24. At the time of the examination, the Veteran's BMI was 28.6. The examiner opined this slow increase in BMI over time indicated significant weight gain and deconditioning, which leads to a much greater risk of OSA.

The Veteran did competently report symptoms of OSA at his August 2014 sleep study and to the VA examiner in October 2016. The Board finds these statements probative, but they do not assert a nexus between the Veteran's OSA and his active service, and therefore, are less probative than the STRs, which do not document complaints, treatment or diagnosis of OSA or related symptoms. 

Because there is no objective evidence of a diagnosis or sleep disorder in the Veteran's STR, nor is there competent evidence to establish a nexus between the Veteran's OSA and any documented event or injury during active service, service connection for OSA must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for OSA. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a sleep disorder, claimed as OSA, is denied.



____________________________________________
A. P. SIMPSON	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


